Citation Nr: 1015236	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-35 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability.  

2.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a left ankle injury.  

3.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1994 to February 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision that, in pertinent part, granted service 
connection for posttraumatic low back pain status post T-12 
anterior compression fracture with thoracic degenerative disc 
disease, scoliosis, and lumbar strain, rated 10 percent; left 
fibular fracture with left talar dome osteochondral fracture 
status post open reduction and internal fixation, rated 10 
percent; and hemorrhoids, rated 0 percent, each effective 
February 2, 2005.  The Veteran also initiated appeals on 
additional matters; his substantive appeal limited his appeal 
to the issues addressed herein.  An April 2007 rating 
decision increased the ratings for the Veteran's low back and 
left ankle disabilities to 20 percent, each, and the rating 
for hemorrhoids to 10 percent, all effective February 2, 
2005.  The Veteran has continued to express disagreement with 
the ratings assigned.  In his Substantive Appeal, received by 
VA in September 2006, he requested a Travel Board hearing; in 
April 2008 he withdrew the hearing request.

A March 2010 Appellant's Brief by the Veteran's 
representative lists issues of service connection for a right 
knee disability and impetigo.  These matters were resolved by 
rating decision in April 2007 (when the RO granted service 
connection for right retropatellar pain syndrome and for 
herpes simplex virus, lower lip (previously impetigo)).  The 
United States Court of Appeals for the Federal Circuit has 
held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the veteran's notice of disagreement 
on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997).  Therefore, these matters are not before the 
Board.


FINDINGS OF FACT

1.  At no time during the appeal period (since the Veteran's 
separation from service) is his service-connected low back 
disability (posttraumatic low back pain status post T-12 
anterior compression fracture with thoracic degenerative disc 
disease, scoliosis, and lumbar strain) shown to have been 
manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, ankylosis of the thoracolumbar 
spine, neurological symptoms warranting a separate 
compensable rating, or incapacitating episodes of 
intervertebral disc syndrome (IDS) or by symptoms/impairment 
approximating such a level of severity.

2.  At no time during the appeal period are the Veteran's 
service connected postoperative residuals of left ankle 
injury (left fibular fracture with left talar dome 
osteochondral fracture status post open reduction and 
internal fixation) shown to have manifested by impairment 
greater than marked limitation of ankle motion; ankylosis is 
not shown (even with consideration of pain and joint 
instability).

3.  At no time during the appeal period are the Veteran's 
hemorrhoids shown to have been manifested by persistent 
bleeding with secondary anemia, or by fissures. 


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
Veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a; 
Diagnostic Codes (Codes) 5235, 5242, 5243 (2009).

2.  A rating in excess of 20 percent is not warranted for the 
Veteran's service connected postoperative residuals of left 
ankle injury.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a; Code 5271 (2009).

3.  A rating in excess of 10 percent for hemorrhoids is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Code 7336 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

As the rating decision on appeal granted service connection, 
and assigned disability ratings and an effective date for the 
awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2006 
letter, the August 2006 statement of the case (SOC), as well 
as letters dated in December 2006 and May 2008 provided 
notice on the "downstream" issues of increased initial 
ratings, and a March 2010 supplemental SOC (SSOC) 
readjudicated the matters after further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  It is not alleged that notice was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) ("where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in January 2007 and 
November 2009.  The examinations were thorough; the findings 
reported included all necessary information for rating the 
disabilities at issue.  The examiners expressed familiarity 
with the Veteran's disability picture; the November 2009 
examiner specifically noted that the Veteran's claims file 
was reviewed.  The Board finds the examination reports are 
adequate for rating purposes..  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (VA must review the entire record, 
but does not have to discuss each piece of evidence).  Hence, 
the Board will summarize the relevant evidence as 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the 
claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's  
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.  

As these are appeals from the initial ratings assigned with 
grants of service connection, "separate ratings can be 
assigned for separate periods of time based on facts found."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
finds that staged ratings are not warranted for the claimed 
disabilities because the Veteran's symptoms have not varied 
considerably during the appeal period.  

Thoracolumbar Spine Disability

The Veteran's service connected thoracolumbar disability 
stems from a compression fracture, and encompasses lumbar 
strain, degenerative changes (arthritis), and disc disease.  
Consequently, the disability may be rated under Codes 5235 
(for vertebral fracture), 5237 (for lumbosacral strain), 5242 
(for arthritis), and 5243(for IDS, which is not specifically 
diagnosed but may not be excluded given the nature of the 
injury documented (compression fracture).  Codes 5235, 5237, 
and 5242 provide for rating based on the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Formula); Code 5243 provides for rating under the General 
Formula or based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25. 

Under the General Formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, the following ratings will 
apply:  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or where 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

Notes following the General Formula criteria provide the 
following:  First, associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  Second, for purposes of VA compensation, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right lateral 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Third, in exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 
5 degrees.  38 C.F.R. § 4.71a.

Under Code 5243, a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes if such episodes had a total duration of at least 
four weeks but less than six weeks, during the past 12 
months.  A 60 percent (maximum) rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note (1) following Code 
5243 provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. § 4.71a.

The Veteran's STRs include an October 2004 Medical Evaluation 
Board report which notes that the Veteran's complaints 
included left lower back pain after a helicopter crash in 
Iraq.  The diagnoses included posttraumatic low back pain 
following T-12 anterior compression fracture, medically 
unacceptable.  

On January 2007 VA examination, the Veteran complained of 
stiffness and weakness due to limited range of motion, muscle 
spasms and constant pain.  Examination of the thoracolumbar 
spine revealed tenderness with palpation but no evidence of 
radiating pain on movement, muscle spasm, or ankylosis and 
straight leg raising test was negative bilaterally.  The 
Veteran had 70 degrees of flexion (with pain at 70 degrees), 
30 degrees of extension, 20 degrees of right lateral flexion 
(with pain at 20 degrees), 25 degrees of left lateral flexion 
(with pain at 20 degrees), and 30 degrees of right and left 
rotation.  The examiner commented that there was no 
additional limitation of function on repetitive use as a 
result of fatigue, weakness, lack of endurance and 
incoordination.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
The diagnoses included posttraumatic low back pain status 
post T-12 anterior compression fracture with thoracic 
degenerative disc disease and lumbar strain.  It was noted 
that thoracic X-ray was positive and lumbar X-ray was 
negative.  

A February 2007 VA outpatient treatment report shows that the 
Veteran had full AROM (active range of motion) of the lumbar 
spine with pain at extremes localized to the lower lumbar 
spine with mild paraspinal spasm during range of motion, 
slight right sided rib hump with flexion, and normal 
neurological evaluation.  X-ray showed slight scoliosis of 
the thoracolumbar spine apex right less than 10 degrees.  

An April 2008 VA neurosurgery consultation note shows that 
the Veteran's midthoracic and low back pain had been 
initially manageable; however, he now needed to resort to 
muscle relaxers, tramadol, and hydrocodone.  Examination 
revealed normal gait, no visible spine deformity, 
satisfactory neck and low back range of motion, and mild 
point tenderness at about T-5.  X-rays and MRI of the 
thoracic and lumbosacral spine showed minor degenerative 
changes with no fractures, dislocations, or deformities.  The 
cord was slightly flattened where it drapes over the normal 
thoracic kyphosis, no cord signal changes, and the thoracic 
scoliosis was not severe.  The impression was chronic 
mechanical mid and low back pain, normal neurologic 
examination, and no substantial pathology on imaging.  

A November 2009 VA examination report shows that the Veteran 
complained of fatigue, decreased motion, stiffness, weakness, 
and constant radiating pain which he described as "numbness 
and tingling."  He reported no flare-ups or incapacitating 
episodes.  The Veteran's gait was normal and he was able to 
walk a quarter mile.  There was no thoracolumbar spine 
ankylosis and no objective evidence of spasm, atrophy, 
guarding, pain with motion, tenderness, or weakness.  The 
thoracolumbar spine active range of motion was 0 to 80 
degrees flexion, 0 to 20 degrees extension, 0 to 30 degrees 
left lateral flexion, 0 to 45 degrees left lateral rotation, 
0 to 20 degrees right lateral flexion, 0 to 45 degrees left 
lateral rotation.  There was no objective evidence of pain on 
active range of motion or following repetitive motion and no 
additional limitation after three repetitions of range of 
motion.  The examiner noted a 10 percent loss of height in 
connection with T-12 vertebral fracture.  The diagnoses were 
T-12 compression fracture without lower extremity 
radiculopathy and lumbar and dorsal T-spine chronic strain.  

The medical evidence of record does not show that the Veteran 
has, or at any time during the appeal period has had, forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  Furthermore, there is no evidence that the spine is 
ankylosed.  Notably, the General Formula provides that 
criteria apply with or without symptoms of pain, stiffness, 
aching.  Significantly, examination found no increase in 
impairment of function with repetitive testing (i.e., on 
use).  Consequently, the next higher (40 percent) rating is 
not warranted under the General Formula criteria.  As there 
is no evidence of neurological symptoms that may be 
separately rated (examination found no sensory or motor 
impairment, and no other neurological abnormality is 
described), a separate rating (for combination with the 
rating under the General Formula) for neurological impairment 
is not warranted.

As there is no evidence that the Veteran's service connected 
thoracolumbar spine disability has been manifested by 
incapacitating episodes of intervertebral disc disease, 
rating the disability based on incapacitating episodes is not 
warranted.  There is no indication in the record (nor is it 
alleged) that at any time during the appeal period he was 
placed on bedrest by a physician because of his back 
disability.

In summary, a schedular rating in excess of 20 percent for 
the Veteran's service connected thoracolumbar disability is 
not warranted under any applicable rating criteria.  His 
statements describing his symptoms and condition are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  The evidence does not show that 
he has any functional loss beyond what is already being 
compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. 
App. at 205.

As the record does not reflect any distinct period of time 
during the appeal period when the criteria for a higher 
rating were met, the assignment of a "staged" increase is 
not warranted.  

Left Ankle Disability

The Veteran's service connected postoperative residuals of 
left ankle injury (fibular fracture with left talar 
osteochondral fracture status post open reduction and 
internal fixation) are presently rated 20 percent under 
38 C.F.R. § 4.71a, Code 5271, for marked limitation of 
motion; 20 percent is the maximum rating under Code 5271.  A 
schedular rating in excess of 20 percent is only available 
where ankylosis is shown.  38 C.F.R. § 4.71a, Code 5270.

Normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II.

Historically, the Veteran's STRs include an October 2004 
Medical Evaluation Board report which notes that his 
complaints included chronic left ankle pain after a 
helicopter crash in Iraq.  The diagnoses included left 
fibular fracture with osteochondral fracture, left talar 
dome, medically unacceptable.  

A January 2007 report of VA examination shows that the 
Veteran complained of popping, pain, soreness and swelling 
resulting in functional impairment such as inability to run, 
walk long distances, stand or sit for prolonged periods of 
time.  The examiner noted that the Veteran has a prosthetic 
implant of the left shin which results in painful motion and 
weakness of the implanted joint.  The left ankle showed signs 
of tenderness but no deformity.  Left ankle range of motion 
was dorsiflexion to 10 degrees (with pain at 5 degrees) and 
plantar flexion to 30 degrees (with pain at 20 degrees).  The 
examiner noted that left ankle range of motion was 
additionally limited after repetitive use by fatigue, 
weakness, lack of endurance and incoordination.  X-rays of 
the left ankle showed internal reduction and fixation of a 
distal fibular fracture with ossification of the interosseous 
ligament.  The diagnosis was left talar dome osteochondral 
fracture status post open reduction and internal fixation.  

A February 2007 VA outpatient treatment report notes that the 
Veteran complained of constant left ankle pain.  Active range 
of motion of the left ankle was dorsiflexion from 0 to 15 
degrees and plantar flexion from 0 to 30 degrees.  The 
examiner noted that the left ankle was stable with trace 
effusion without synovitis.  

A November 2009 report of VA examination shows that the left 
ankle was manifested by giving way, instability, pain, 
stiffness, weakness, decreased speed of joint motion and 
tenderness.  There were no episodes of dislocation or 
subluxation, locking, effusions or flare-ups.  The Veteran 
was able to stand for 15-30 minutes and walk for a quarter 
mile.  Examination of the left ankle showed tenderness, 
abnormal motion, and guarding of movement but no instability 
or tendon abnormality.  Active range of motion of the left 
ankle was dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 40 degrees with objective evidence of pain 
on motion; examination found no ankle joint ankylosis.  The 
diagnosis was left ankle, stable joint residuals of ORIF 
(open reduction and internal fixation) ankle and talar dome 
fracture.  

Based on the above-outlined evidence of record, the Board 
finds that postoperative residuals of left ankle injury are 
manifested by impairment no more than marked limitation of 
motion.  Notably, the 20 percent rating currently assigned is 
the maximum schedular rating provided for limitation of ankle 
motion.  The rating schedule provides a higher rating for 
ankle disability where there is ankylosis of the ankle.  See 
38 C.F.R. § 4.71a, Code 5270.  However, the record includes 
no evidence of ankylosis (even with consideration of DeLuca 
factors, such as limitation due to pain, flare-ups, or 
repetitive use).  Consequently, the preponderance of the 
evidence is against a schedular rating in excess of 20 
percent for the left ankle disability (for any period of time 
under consideration). 

Hemorrhoids

Hemorrhoids are rated under 38 C.F.R. § 4.114, Code 7336, 
which provides for a 0 percent rating for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
is warranted for hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Code 7336.  The schedular criteria under Code 7336 are in the 
conjunctive, i.e., both persistent bleeding and either anemia 
or fissures must be shown for the criteria for a 20 percent 
rating to be met.

A January 2007 VA examination report notes that the Veteran 
has hemorrhoids that are constantly present, that he treats 
this condition with Tucks Medicated Pads, and that he 
experiences discomfort upon sitting for prolonged periods of 
time.  Rectal examination revealed external hemorrhoids at 9 
o'clock which were reducible.  There was evidence of frequent 
recurrence with excessive redundant tissue.  There was no 
evidence of ulceration, fissures, reduction of lumen, or 
bleeding and thrombosis was absent.  The diagnoses included 
hemorrhoids, external or internal.  The examiner noted that 
the rectum condition does not cause significant anemia or 
malnutrition.  

A November 2009 VA examination report notes that the Veteran 
reported pain in the anal area with frequent bleeding, 
itching, burning, and difficulty passing stool.  He reported 
four or more recurrences with thrombosis and four or more 
recurrences without thrombosis.  There was no history of 
fecal incontinence or perianal discharge.  On examination, 
there were 1 centimeter external hemorrhoids, no thrombosis, 
evidence of bleeding, or fissures.  Evidence of excessive 
redundant tissue was noted.  An anorectal fistula, anal or 
rectal stricture, sphincter impairment, and/or rectal 
prolapse were not noted.  The diagnosis was external 
hemorrhoids.

As noted above, both persistent bleeding and either anemia or 
fissures must be shown for the criteria for a 20 percent 
rating to be met.  The evidence regarding whether there is 
persistent bleeding is equivocal at best; although the 
Veteran has reported frequent bleeding, bleeding has not been 
clinically noted.  Of more significance is that there is 
absolutely no objective evidence of secondary anemia or 
fissures.  The January 2007 VA examiner specifically noted 
there was no anemia and there were no fissures.  Similarly, 
the November 2009 examiner found no fissures and, on 
laboratory testing anemia was not noted.  The Board has 
considered the Veteran's assertion that his hemorrhoids are 
more severely disabling than reflected by the current rating; 
however, there is no support in the competent (medical) 
evidence of record for this allegation.  In that regard it is 
noteworthy that such manifestations as anemia and/or fissures 
are not capable of lay observation, but require laboratory 
studies or clinical observation by a medical professional.

The Board has also considered whether referral of these 
matter for extraschedular consideration is warranted.  The 
symptoms of, and functional impairment due to, the Veteran's 
thoracolumbar spine, left ankle, and hemorrhoid disabilities 
shown by the record are entirely encompassed by the schedular 
criteria, and therefore those criteria are not inadequate.  
See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  Furthermore, the disability picture presented by the 
knee disabilities is not exceptional.  Factors such as marked 
interference with employment (notably, the Veteran has 
reported that he is presently employed and he has not 
indicated that his claimed disabilities have caused him to 
miss days from work), frequent hospitalization or other 
factors of similar gravity associated with the claimed 
disabilities are not shown.  Consequently, referral for 
extraschedular consideration is not warranted.  Notably, 
since the Veteran is employed, the matter of entitlement to a 
total rating based on unemployability is not raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against these claims.  
Consequently, the benefit of the doubt doctrine does not 
apply and the claims for increase must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 20 percent for the Veteran's low back 
disability is denied.  

A rating in excess of 20 percent for the Veteran's left ankle 
disability is denied.

A rating in excess of 10 percent for hemorrhoids is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


